Citation Nr: 0811687	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-34 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to January 2, 
2007.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD from January 2, 2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from July 1964 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO granted service connection for PTSD with an evaluation 
of 30 percent from June 25, 2003.  In December 2007 the RO 
issued another rating decision in which it increased the 
evaluation for PTSD to 50 percent beginning on January 2, 
2007.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the RO in January 2008; a 
transcript is of record.


FINDINGS OF FACT

1.  Prior to January 2, 2007, the veteran's PTSD was 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks with 
symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), and chronic sleep 
impairment.

2.  From January 2, 2007, the veteran's PTSD has been 
manifested by occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
disturbances of motivation and mood, intrusive thoughts, and 
difficulty establishing and maintaining effective work and 
social relationships. 


CONCLUSION OF LAW

1.  Prior to January 2, 2007, the criteria for a disability 
rating higher than 30 percent were not met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code (DC) 9411 (2007).

2.  From January 2, 2007, the criteria for a disability 
rating higher than 50 percent are not met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, DC 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007). 

In November 2003, May 2004, and December 2006, the RO sent 
the veteran letters informing him of the types of evidence 
needed to substantiate his claim and its duty to assist him 
in substantiating his claim under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  

The Board finds that the content of the letters provided to 
the veteran complied with requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the September 2004 and 
December 2007 rating decisions, September 2005 SOC, and 
December 2007 SSOC explained the basis for the RO's action 
and the SOC and SSOC provided him with additional 
60-day periods to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) which are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  In the present case, 
the notifications to the veteran were entirely adequate to 
inform him, or any reasonable person for that matter, of what 
was required, and that he needed to provide evidence with 
regard to how his disabilities affect him in his everyday, 
daily life.  There is no prejudicial error shown.

In addition, to whatever extent the decision of the Court In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board notes that the information required 
by Dingess was conveyed to the veteran in an RO letter of 
December 2006.  Moreover, in VCAA Notice Response forms which 
the veteran returned to the RO in April 2006 and January 
2007, he indicated that he had "no other information or 
evidence to give VA to substantiate my claim."

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

As noted above, the veteran's PTSD is currently evaluated as 
30 percent disabling prior to January 2, 2007, and 50 percent 
disabling on and after January 2, 2007, pursuant to the 
provisions of 38 C.F.R. § 4.130, DC 9411.  The 30 percent 
rating was assigned effective from the date of receipt of the 
veteran's original claim for service connection for PTSD, 
which was June 25, 2003.

DC 9411 provides, in pertinent part, for the following 
evaluations:

30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective 
work and social relationships;

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  A GAF score of 41 to 50 is defined as 
denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 

A GAF score of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995).

The veteran had a VA examination in September 2004 at which 
he said that his most vivid stressor from Vietnam was the 
body bags that he saw, particularly when he first arrived in 
Danang.  He continued to have nightmares two or three nights 
per week and intrusive thoughts, with the body bags as a 
principal remembrance.  He reported an increase in his 
symptoms since the current Iraq war began, and said that he 
had intrusive thoughts many times on a daily basis, followed 
by feelings of sadness and "extreme anger."  He experienced 
flashbacks when stimuli reminded him of Vietnam, the last 
occurrence being a month prior to the examination.  

The veteran said that he had learned to control his anger and 
irritability, and that he tries to walk away from situations 
that bother him.  The examiner noted that the veteran 
demonstrated intellectual anger over things that he could not 
control, and that he had a history of physical altercations 
related to his anger, the last one being two years before.  
In addition, the examiner noted that the veteran met the 
avoidance criteria in relation to prior trauma, manifested by 
a noticeable increase in the level of emotionality at the 
points in the examination when he discussed his experiences 
in Vietnam.  The veteran also reported sometimes having 
problems being in crowds and said that his appetite was "up 
and down."  He described his relationship with his family as 
good.

The examiner felt that the veteran's recent and remote memory 
faculties were good.  His thought content showed no suicidal 
or homicidal ideation, and his abstract ability and 
concentration were satisfactory.  The examiner felt that his 
mood was anxious and diagnosed him with PTSD, chronic with a 
GAF score of 50.

At December 2004 VA treatment the veteran reported that his 
problems were his temper and that he had Vietnam in his 
memory too much.  He said that he felt depressed, had a fair 
appetite, and had trouble staying asleep.  The veteran was 
diagnosed with PTSD, as evidenced by combat nightmares, night 
sweats, flashbacks, and intrusive thoughts.  At another 
treatment session in December 2004 the veteran reported 
sometimes not being able to complete projects, counting 
objects, and straightening pictures on the walls of others.  
A VA psychiatrist diagnosed the veteran with PTSD and gave 
him a GAF score of 55.  In April 2005 the veteran reported a 
good response to Divalproex 500 mg and said that his family 
and co-workers had noticed an improvement in his mood and 
irritability.  

The veteran began counseling for PTSD at the Vet Center in 
April 2005.  At a May 2005 treatment session he discussed an 
incident when he became angry at a store because of an issue 
with his debit card.  At May 2005 VA treatment the veteran 
reported that he continued to have some irritability but that 
he was able to control it. He also had some difficulty 
concentrating and focusing on things.  At June 2005 and 
September 2005 VA treatment his PTSD symptoms included 
hypervigilance, startle response, avoiding people and crowds, 
difficulty concentrating and focusing, flashbacks, and 
nightmares.

At an August 2005 counseling session at the Vet Center the 
veteran discussed his experiences seeing body bags in Vietnam 
and said that he saw those images two to three times a week.  
He said that overhearing comments about the current war 
triggered Vietnam memories.  He planned to continue to relax 
by doing woodworking and playing with his grandchildren.  In 
September 2005 the veteran reported being upset by the 
government response to Hurricane Katrina victims in New 
Orleans, and said that he yelled at his barber about his 
haircut.  The veteran said that his socializing was limited 
to a few friends.

At March 2006 VA treatment the veteran's PTSD symptoms were 
hypervigilance, startling easily, nightmares, avoiding people 
and crowds, and some difficulty concentrating and focusing.  
In April 2006 the veteran described his memory as "not like 
it should be."  At November 2006 treatment the veteran was 
given a GAF score of 61 and his thought content was described 
as logical, goal directed, and coherent without psychotic 
symptoms or perceptual disturbances.

The veteran had a VA examination on January 2, 2007, with the 
same examiner as in September 2004.  After reviewing the 
claims file, the examiner noted that he had assigned a GAF 
score of 50 in September 2004 and that the veteran's treating 
providers had assigned GAF scores ranging between 61 and 67 
from November 2005 to March 2006.  The veteran reported that 
his symptoms included trouble sleeping, nightmares, 
occasional flashbacks, hypervigilant behavior, discomfort in 
crowds, and anger and irritability that is mostly directed at 
his spouse.  He was self employed as a carpenter and said 
that he enjoyed that.  The examiner felt that the veteran's 
appearance was neat, clean and casual, his speech normal, and 
that his thought process contained no suicidal or homicidal 
ideations, delusions, or feelings of unreality.  The veteran 
said that his principal leisure activity was working on old 
trucks, and that he had occasional social activities.  The 
examiner again gave the veteran a GAF score of 50, with a 
high GAF score from the prior year of 61.  He did not feel 
that the veteran's PTSD rendered him permanently unable to 
obtain or maintain employment.

At February 2007 VA treatment the veteran was given a GAF 
score of 61.  He was described as having "residual PTSD 
symptoms" and reported not liking crowds, occasional dreams, 
and occasional anger issues.  The provider felt that the 
veteran did not have any perceptual disturbances or psychotic 
symptoms.  In September 2007 the veteran reported that he was 
experiencing increased startle response, hypervigilance and 
occasional nightmares, and he was assigned a GAF score of 61.  
At November 2007 VA treatment the veteran said that he was 
sleeping well with Benedryl and that he was less irritable.  
Symptoms of PTSD that the veteran continued to experience 
were startling easily, hypervigilance, sitting with his back 
to the wall, avoiding people and crowds, easy 
distractibility, and forgetfulness.  The veteran enjoyed 
spending time with his family and said that he fished in his 
spare time.  At another appointment later in November 2007 
the veteran was again given a GAF score of 61.

At his January 2008 hearing before the undersigned, the 
veteran testified that he has a violent temper and that even 
though he has been able to control it he is better off when 
he can be by himself.  The veteran said that his obsessional 
rituals include looking out the window at night, checking his 
perimeter, checking locks on the doors, hanging the bathroom 
towels in a certain fashion, and having his dinner set on the 
table in a specific way.  He further testified that loud 
noises such as helicopters bring on panic attacks.  The 
veteran said that he has difficulty working in jobs where he 
has to take instructions from other people.  His social 
activities include a rifle club in which he is friendly with 
other members.  The veteran testified that taking Divalproex 
and Benedryl was helpful.  Overall, he felt that he had 
suffered from PTSD symptoms since the fall of Vietnam and 
that his symptoms had worsened since his PTSD had been found 
to be service connected.

Reviewing the evidence of record, the Board finds that prior 
to January 2, 2007, the veteran's PTSD was manifested by the 
following symptoms in the criteria for a 30 percent 
evaluation: depressed mood, anxiety, panic attacks (weekly or 
less often), and chronic sleep impairment.  In finding that 
the veteran did not have symptoms commensurate with a 50 
percent evaluation, the Board notes that the veteran did not 
have circumstantial, circumlocutory, or stereotyped speech, 
panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, impaired abstract 
thinking, and difficulty in establishing and maintaining 
effective work and social relationships.

The Board finds that from January 2, 2007, the veteran's PTSD 
has been manifested by the following symptoms in the criteria 
for a 50 percent evaluation: occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as disturbances of motivation and mood, 
intrusive thoughts, and difficulty establishing and 
maintaining effective work and social relationships.


In finding that the veteran does not have the symptoms 
associated with a 70 percent evaluation, the Board notes that 
the evidentiary record does not show that he has had speech 
that is intermittently illogical, obscure, or irrelevant, 
near continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, a neglect 
of personal appearance/hygiene, and an inability to establish 
and maintain effective relationships.

Thus, based upon these facts as supported by the weight of 
both the medical record and lay statements, the veteran's 
PTSD most nearly approximated the rating criteria for a 30 
percent evaluation prior to January 2, 2007, and a 50 percent 
evaluation from January 2, 2007, under DC 9411.   

Accordingly, the preponderance of the evidence is against the 
claim for an evaluation for PTSD higher than the 30 percent 
assigned prior to January 2, 2007, and the 50 percent 
assigned from January 2, 2007.  Therefore the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, supra. 


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
prior to January 2, 2007, is denied.

Entitlement to an evaluation in excess of 50 percent for PTSD 
from January 2, 2007, is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


